Exhibit 99.1 WebMediaBrands Inc. Reports Results For Its Fourth Quarter Ended December 31, 2009 (Norwalk, CT – March 30, 2010) WebMediaBrands Inc. (Nasdaq: WEBM) today reported results for the quarter ended December 31, 2009. Revenues for the fourth quarter of 2009 were $1.7 million compared to revenues of $1.8 million for the same period in 2008.Operating expenses, excluding impairment, for the fourth quarter of 2009 were $3.5 million compared to $7.6 million for the same period in 2008.Loss from continuing operations was $13.2 million during the fourth quarter of 2009 compared to $13.5 million during the same period in 2008.Loss from continuing operations during the fourth quarter of 2009 included a non-cash impairment charge of $12.6 million related to the write-down of goodwill, intangible assets and building and land. “Revenues from our online advertising sales operations improved during the fourth quarter and were up 54% compared to the third quarter of 2009 and 148% for the same period in 2008. In addition, revenues from our job board operations continued to show steady improvement and were up 7% compared to the fourth quarter of 2008.Also, operating costs in this quarter reflect cost savings that we believe will continue into 2010,” stated Alan M. Meckler, Chairman and CEO of WebMediaBrands. In November 2009, WebMediaBrands completed the sale of the assets related to its Internet.com business to QuinStreet, Inc. for an aggregate purchase price of $18.0 million in cash, subject to a working capital purchase price adjustment.Prior year financial results have been presented to include WebMediaBrands’s Internet.com business as a discontinued operation for the periods presented. In February 2009, WebMediaBrands completed the sale of its online images business to Getty Images, Inc.Prior year financial results have been presented to reflect WebMediaBrands’s online images segment as a discontinued operation for the periods presented. WebMediaBrands Inc. 4th Quarter 2009 Financial Results Conference Call Alert WebMediaBrands Inc. invites you to participate in its conference call reviewing 2009 fourth quarter results on Tuesday, March 30, 2010 at 5:00 pm EDT. The conference call number is 877-795-3613 for domestic participants and 719-325-4802 for international participants; confirmation code “4239586.” Please call five minutes in advance to ensure that you are connected prior to the presentation. The conference call replay will be available untilTuesday, April; 13, 2010. Replay call numbers are 888-203-1112 for domestic participants and 719-457-0820 for international participants; confirmation code “4239586.” 1 WebMediaBrands Inc. Unaudited Consolidated Condensed Statements of Operations For the Three and Twelve Months Ended December 31, 2008 and 2009 (in thousands, except per share amounts) Three Months Ended December31, Twelve Months Ended December31, Revenues $ Cost of revenues (exclusive of items shown separately below) Advertising, promotion and selling General and administrative Depreciation Amortization Impairment Restructuring charge — — — Total operating expenses Operating loss from continuing operations ) Other income (loss), net ) ) ) Interest income 1 3 13 Interest expense ) Loss on extinguishment of debt — — — ) Loss on fair value of interest rate swap — — — ) Loss from continuing operations before income taxes ) Provision (benefit) for income taxes ) ) Loss from continuing operations ) Income (loss) from discontinued operations, net of taxes ) ) ) Gain on sale of discontinued operations, net of taxes — — Net loss $ ) $ ) $ ) $ ) Income (loss) per share: Basic Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations ) ) Net loss $ ) $ ) $ ) $ ) Diluted Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations ) ) Net loss $ ) $ ) $ ) $ ) Shares used in computing income (loss) per share: Basic Diluted 2 WebMediaBrands Inc. Unaudited Consolidated Condensed Balance Sheets December 31, 2008 and 2009 (in thousands, except share and per share amounts) December31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $168 and $90, respectively Prepaid expenses and other current assets Assets of discontinued operations — Total current assets Property and equipment, net Intangible assets, net Goodwill Investments and other assets Assets held for sale and of discontinued operations Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued expenses and other current liabilities Current portion of long-term debt — Deferred revenues Liabilities of discontinued operations — Total current liabilities Loan from related party — Deferred revenues 92 Deferred income taxes Other long-term liabilities Liabilities of discontinued operations — Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 4,000,000 shares authorized, no shares issued — — Common stock, $.01 par value, 75,000,000 shares authorized, 36,032,152 and 37,060,723 shares issued at December 31, 2008 and 2009, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 65,000 shares, at cost ) ) Accumulated other comprehensive income (loss) ) 27 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 WebMediaBrands Inc. Unaudited Consolidated Condensed Statements of Cash Flows For the Years Ended December 31, 2008 and 2009 (in thousands) Year Ended December31, Cash flows from operating activities: Net loss $ ) $ ) Less: Loss from discontinued operations, net of tax ) ) Less: Gain on sale of discontinued operations, net of tax — 8,195 Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss on fair value of swap — Impairment Depreciation and amortization Stock-based compensation Provision for losses on accounts receivable 76 9 Other income, net 18 Amortization of debt issue costs 19 Loss on extinguishment of debt — Deferred income taxes ) Excess tax benefit from stock-based compensation ) ) Changes in current assets and liabilities (net of businesses acquired): Accounts receivable, net ) Prepaid expenses and other assets Accounts payable and accrued expenses ) ) Deferred revenues ) ) Discontinued operations 36,097 ) Net cash provided by (used in) operating activities 12,164 ) Cash flows from investing activities: Purchases of property and equipment ) ) Acquisitions of businesses and other ) ) Proceeds from sale of discontinued operations — Discontinued operations ) ) Net cash provided by (used in) investing activities ) 103,341 Cash flows from financing activities: Borrowings from related party — Borrowings under credit facilities — Settlement of interest rate swap — ) Debt issuance costs ) ) Repayment of borrowings from related party — ) Repayment of borrowings under credit facilities ) ) Proceeds from exercise of stock options 7 Excess tax benefit from stock-based compensation 1,813 3,969 Net cash used in financing activities ) ) Effect of exchange rates on cash ) (6
